United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-778
Issued: August 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 22, 2008 appellant filed a timely appeal from the December 17, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury while in the performance of duty
on August 6, 2007.
FACTUAL HISTORY
On October 22, 2007 appellant, a 38-year-old city mail carrier, filed a traumatic injury
claim alleging that he strained a muscle in his lower back while moving a tub of mail on
August 6, 2007. In an accompanying statement, he indicated that, while casing mail on the date
in question, he twisted his back to the left in order to set a tub of mail on a stool, resulting in a
muscle strain in his lower back.

In an undated statement, Supervisor Iris Bell reported that appellant informed her at
8:12 a.m. on August 6, 2007 that his back “went out.” She noted that “[appellant] did not state at
any time that it was from lifting anything.” Ms. Bell further indicated that, when asked “what
was wrong,” appellant stated, “It’s my back.” When asked if he had sustained a new injury, he
responded, “No this is from my previous back injury.”
Appellant submitted duty status reports for the period June 4 through September 25, 2007
from Dr. Daniel A. Breitenbach, a treating physician. All reports contained a diagnosis of
lumbar myofascitis, reflected July 25, 1996 as the date of injury, and contained the notation,
“Same Injury, No Change.” On June 4, 2007 Dr. Breitenbach stated that appellant was “excused
medically” from May 31 to June 6, 2007. On June 7, 2007 he released appellant to return to
work with restrictions. On August 14, 2007 Dr. Breitenbach stated that appellant could return to
work on August 24, 2007 with restrictions, which included lifting no more than 10 pounds, six
hours per day, carrying mail for no more than three hours per day and casing mail for no more
than one hour per day. On August 17, 2007 he opined that appellant could return to work on
August 20, 2007, modifying his recommended restrictions to include carrying for no more than 2
hours per day and casing for no more than 45 minutes per day. In reports dated September 11
and 14, 2007, Dr. Breitenbach advised appellant not to resume working. On September 25, 2007
he stated that appellant was able to return to work with restrictions, which included casing for no
more than one hour per day and carrying mail for no more than three hours per day.
In a letter dated November 13, 2007, the Office informed appellant that the information
submitted was insufficient to establish his claim and allowed him 30 days to submit additional
information, including a detailed account of the alleged injury and a physician’s report, with a
diagnosis and a rationalized opinion as to the cause of the diagnosed condition.
Appellant submitted an October 10, 2007 report from Dr. Breitenbach, reflecting that he
had treated appellant on July 27, 2007 for complaints of back pain, which measured “7 out
of 10.” Dr. Breitenbach stated that appellant “had a palpable muscle spasm of his back, which
was a result of his aggravating his back the previous day.” He indicated that appellant returned
to his office on August 6, 2007 with significant pain due to a palpable spasm over the lumbar
area of his back. Dr. Breitenbach’s examination of appellant at that time revealed an inability to
flex forward more than 10 degrees or to extend to minus 10 degrees. He had pain with straight
leg raising of 20 degrees bilaterally. Dr. Breitenbach stated that appellant was “excused due to
his lumbar strain with aggravation on July 26 and 30 and August 6 to 18[, 2007].”
On November 21, 2007 the employing establishment controverted the claim, contending
that the incident was not reported within 30 days, as required. The establishment also argued
that the evidence was insufficient to establish a causal relationship between appellant’s claimed
condition and the alleged events of August 6, 2007.
By decision dated December 17, 2007, the Office denied appellant’s claim. Although it
accepted that the work event occurred as alleged, the Office found that the medical evidence did
not contain a diagnosis that could be connected to the accepted event and, therefore, was
insufficient to establish that appellant had sustained an injury under the Federal Employees’
Compensation Act on August 6, 2007.

2

LEGAL PRECEDENT
The Act provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.1 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury, and generally this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q)(ee).
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Id.

3

incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.8
ANALYSIS
The Office accepted that appellant was a federal employee; that he timely filed his claim
for compensation benefits and that the August 6, 2007 workplace incident occurred as alleged.
The issue, therefore, is whether appellant has submitted sufficient medical evidence to establish
that the employment incident caused an injury. The medical evidence presented does not contain
a rationalized medical opinion establishing that the work-related incident caused or aggravated
appellant’s claimed condition. Therefore, appellant has failed to satisfy his burden of proof.
Medical evidence of record consists of duty status reports for the period June 4 through
September 25, 2007, and a narrative report dated October 10, 2007 from appellant’s treating
physician, Dr. Breitenbach. None of these reports constitute probative medical evidence.
Dr. Breitenbach’s duty status reports do not support appellant’s claim that he sustained a
traumatic injury on August 6, 2007. On the contrary, they reflect that the date of injury was
July 25, 1996. The notations appearing on each report, “Same Injury, No Change,” indicate that
appellant’s current condition is related to the 1996 injury, rather than to a new injury. Moreover,
although Dr. Breitenbach provided a diagnosis of lumbar myofascitis, he did not render an
opinion as to the cause of appellant’s condition. The Board has long held that medical evidence
which does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value.9 The Board notes that, as the June 2007 reports predate the August 6, 2007
incident, they are not relevant to the issue of causal relationship.
Dr. Breitenbach’s October 10, 2007 report is also insufficient to establish a causal
relationship between appellant’s diagnosed condition and the accepted August 6, 2007
employment incident. He stated that he treated appellant on July 27, 2007 for a palpable muscle
spasm of his back, which was allegedly a result of his aggravating his back the previous day.
Dr. Breitenbach stated that appellant returned to his office on August 6, 2007 with significant
pain due to a palpable spasm over the lumbar area of his back. Therefore, the information
provided indicates that appellant’s back condition was somehow aggravated on July 26, 2007,
and that he was still experiencing pain on August 6, 2007. Although Dr. Breitenbach provided
examination findings, he failed to offer an opinion on whether there was a causal relationship
between appellant’s diagnosed condition and the established incident. Therefore, this report is of
limited probative value.
The record does not contain an opinion by Dr. Breitenbach, or by any other qualified
physician, supporting appellant’s contention that his back condition was causally related to the
accepted employment activity. While appellant has submitted medical documents which track
8

John W. Montoya, 54 ECAB 306 (2003).

9

Michael E. Smith, 50 ECAB 313 (1999).

4

his treatment, he has not provided a narrative report containing a physician’s rationalized opinion
on whether there is a causal relationship between his condition and the established August 6,
2007 work incident.
Appellant expressed his belief that his back condition resulted from the August 6, 2007
employment incident. The mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.10
Neither the fact that the condition became apparent during a period of employment, nor the belief
that the condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.11 Causal relationship must be substantiated by reasoned medical
opinion evidence, which it is appellant’s responsibility to submit. Therefore, appellant’s belief
that his condition was caused by the work-related incident is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative,
rationalized medical evidence addressing how appellant’s claimed back condition was caused or
aggravated by the accepted employment incident, appellant has not met his burden of proof in
establishing that he sustained an injury in the performance of duty causally related to factors of
his federal employment on August 6, 2007.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on August 6, 2007.

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

